Denied and Opinion Filed November 26, 2018




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01346-CV

                             IN RE JULES DYLAN STUER, Relator

                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-17-05507

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which he complains of a

contempt order rendered against him for failure to pay amicus fees. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that relator

has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). As the party seeking relief, the relator has the burden of providing the Court

with a sufficient mandamus record to establish his right to mandamus relief. Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require the relator to

provide “a certified or sworn copy” of certain documents, including any order complained of, any

other document showing the matter complained of, and every document that is material to the

relator’s claim for relief that was filed in any underlying proceeding.              TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1).
        Here, the mandamus record does not include a certified or sworn copy of the order

complained of, all pleadings related to that order, or a hearing transcript. TEX. R. APP. P.

52.3(k)(1)(a), 52.7(a). Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




181346F.P05




                                               –2–